OPINION
PER CURIAM.
The defendant, United Services Automobile Association, appeals from a summary judgment entered in the Superior Court in favor of the plaintiffs, awarding damages in excess of the policy limits to Grace and Eric Horton for loss of consortium due to bodily injuries sustained by Dennis Horton.
The trial justice held that the loss of consortium claims were not subject to the $25,000 policy limit. Our holding in Allstate Insurance Co. v. Pogorilich, 605 A.2d 1318 (R.I.1992), is controlling in respect to this issue. A loss of consortium claim arising out of the bodily injury to an insured person is a derivative claim that is subject to the policy limits set forth in the contract of insurance.
Consequently the defendant’s appeal is sustained. The summary judgment entered in the Superior Court is reversed. The papers in the case are remanded to the Superior Court with directions to enter judgment in favor of the defendant.
FAY, C.J., and MURRAY, J., did not participate.